DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Statue and Election/Restrictions
Applicant’s amendment filed June 7, 2022, cancelling claims 36-37, 40-41, 45, 49, 53, 59, 146-147 and 152-155, amending claims 2-3, 6, 10, 14, 18 and 24, and adding new claims 156-169 is acknowledged.  Claims, 1-3, 5, 6, 10, 14, 18, 24, 28, 78 and 156-169 are pending.
Applicant’s election without traverse of group 1, encompassing claims 1-3, 5, 6, 10, 14, 18, 24, 28, 78 and 156-169 in the reply filed on June 7, 2022 is acknowledged.  Applicant’s election without traverse of ssRNA as the terminal adaptor species and Nuclear localization sequence (NLS) as the terminal adaptor ligand moiety species is also acknowledged.  Although applicant indicates that claim 159 is encompassed by the elected species (see Remarks, page 10), claim 159 recites “The nucleic acid donor sequence of claim 6, wherein the PEG is tetraethylene glycol or triethylene glycol linker”.  Thus, claim 159 is interpreted to require the presence of PEG as the terminal adaptor.  Accordingly, claim 159 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected terminal adapter species, there being no allowable generic or linking claim.  
Accordingly, claims 1-3, 5, 6, 10, 14, 18, 24, 28, 78 and 156-158 and 160-169 with ssRNA and NLS as species are under examination. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18, 161-162 and 166-168 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the one or more modified nucleotides" in lines 1-2.  Claim 10 depends from claim 6, which was amended to delete “one or more modified nucleotides.”  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 162 is rejected for being dependent from claim 10 and not remedying the indefiniteness therein.

Claim 18 recites the limitation "one or more functionalities" in lines 1-2.  Claim 18 depends from claim 14, which was amended to delete “one or more functionalities.”  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claims 166-168 are rejected for being dependent from claim 18 and not remedying the indefiniteness therein.

Claim 161 recites “wherein the ssRNA is about 1 base in length to about 50 bases in length or about 8 bases in length to about 30 bases in length.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 161 recites the broad recitation “about 1 base to about 50 bases”, and the claim also recites “about 8 bases to about 30 bases” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 14, 24, 28, 78, 157, 161 and 163-164 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joung (US 20180230494 A1, effectively filed October 1, 2014).  Claim 161 is evidenced by Haurwitz (Haurwitz et al., Science (2010), 329: 1355-1358).  

Regarding claim 1, Joung teaches methods to increase gene editing by homology directed repair (Abstract).  Joung teaches providing donor molecules as RNA:DNA hybrids (i.e., a nucleic acid donor sequence with a terminal adapter) ([0052]; Claim 9).  Joung teaches the ssRNA sequence attached to the DNA donor binds Cys4, which tethers it close to a double stranded break ([0052]).   

Regarding claims 3 and 157, the recitation “wherein the nucleic acid donor sequence is introduced into a target sequence by a homology-independent integration mechanism” is interpreted as a product-by-process limitation and will be examined based on the structure of the resultant product.  (See MPEP 2113).  The specification indicates that homology-independent repair utilizes NHEJ, and upon nuclease cleavage “integration only occurs in the proper forward direction” ([0112]).  Thus, the product produced upon nucleic acid donor sequence integration in a target sequence in a proper forward direction is the nucleic acid integrated at the site of nuclease cleavage.  
Joung teaches “inducing a double stranded break (DSB) at the target site, under conditions sufficient for the donor nucleic acid molecule to be inserted into the site of the DSB and the DSB to be repaired, thereby introducing the specific sequence into the target site.” ([0006]).  Thus, Joung teaches the donor nucleic acid integrated at the target site.  

Regarding claim 6, Joung teaches in the RNA:DNA hybrid donor, the RNA portion is ssRNA ([0052]).

Regarding claim 14, the specification indicates that a “terminal adaptor ligand” is an agent which binds to the terminal adaptor ([0138]).  Joung teaches in the RNA:DNA hybrid donor molecule, the ssRNA consists of a Csy4 recognition site ([0052]).  Joung teaches dCsy4 will bind to a Csy4 recognition site on the ssRNA and tether it in close local proximity to the targeted double stranded break ([0058]).  Thus, Joung teaches the ssRNA portion of the RNA:DNA hybrid donor (i.e., a terminal adaptor) can bind to Csy4 (i.e., a terminal adaptor ligand) ([0052]).

Regarding claim 24, Joung teaches the donor molecule is double stranded or partially double stranded ([0011]).

Regarding claim 28, the five limitations regarding the nucleic acid donor sequence are interpreted as intended use and/or inherent characteristics of the donor nucleic acid sequence, which would not alter the structure of the donor nucleic acid sequence with terminal adaptors and/or ligands and/or moieties.  Nevertheless, Joung teaches adding a Csy4 ssRNA sequence to the donor DNA is one strategy to increase homology directed repair gene editing ([0052]).

Regarding claim 78, Joung teaches the RNA:DNA donor delivered with a nuclease such as ZFN, TALEN or Cas9 (i.e., an RNA guided nuclease) ([0052]).

Regarding claim 161, Joung is silent regarding the length of the Csy4 RNA recognition sequence.  However, Haurwitz teaches the Csy4 recognition domain consists of 16 nucleotides (page 1356, ¶4).  Thus, the ssRNA portion of the RNA:DNA hybrid donor taught in Joung is inherently 16 nucleotides (i.e., about 8 bases to about 30 bases in length).

Regarding claims 163 and 164, the specification indicates that in one embodiment the terminal adaptor ligand base pairs with the terminal adaptor and may comprise a polynucleotide sequence ([0138]).  For the purposes of examination “wherein the terminal adaptors can bind the terminal adaptor ligand through nucleic acid base-pairing interactions” is interpreted as a functional limitation and does not require the actual presence of a terminal adaptor ligand.  Joung teaches ssRNA attached to the donor DNA, which can inherently base pair to another polynucleotide like ssRNA or ssDNA (Figure 1B).


Claim(s) 1-3, 5-6, 10, 14, 24, 28, 78, 156-157, 160-164 and 169 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (US 20170058298 A1, published March 2, 2017).

Regarding claim 1, Kennedy teaches a donor polynucleotide with an RNA adaptor (i.e. a terminal adaptor) ([0080; Fig 3C and 3E).

Regarding claims 2 and 156, Kennedy teaches donor polynucleotides have at least one homologous sequence having substantial sequence identity with a sequence on either side of the targeted site in the DNA sequence ([0132]-[0133]).  Kennedy teaches the region with substantial identity is at least about 50 to about at least about 500 nucleotides in length ([0033]).

Regarding claims 3 and 157, as described above the recitation “wherein the nucleic acid donor sequence is introduced into a target sequence by a homology-independent integration mechanism” is interpreted as a product-by-process limitation and will be examined based on the structure of the resultant product.  (See MPEP 2113).  The product produced upon nucleic acid donor sequence integration in a target sequence in a proper forward direction is the nucleic acid integrated at the site of nuclease cleavage.  
Kennedy teaches integration of the nucleic acid into target site upon double strand cleavage (Fig 4; [0081]).  

Regarding claim 5, Kennedy teaches the guide RNA (i.e., the ssRNA adapter) is on the 5’ end of the donor DNA (Fig 3C and 3E, [0045]).

Regarding claims 6 and 161, Kennedy teaches a single stranded guide RNA (i.e., a ssRNA adaptor) attached to the donor DNA (Fig 3C, [0045]).  Kennedy teaches one embodiment where the region adaptor length is 13 nucleotides (i.e., about 8 bases in length to about 30 bases in length) (Fig 3C).

Regarding claims 10, 160 and 162, for the purposes of examination, claim 10 is interpreted as terminal adaptors comprising one or more modified nucleotides.  Kennedy teaches the RNA adaptors having one or more modified nucleotides including 2’-OMe, LNA, 2’-fluoro, and 2’ amino-modified nucleotides ([0051]-[0053]).  

Regarding claims 14, 163 and 164 “wherein the terminal adaptors can bind the terminal adaptor ligand” and “wherein the terminal adaptors can bind the terminal adaptor ligand through nucleic acid base-pairing interactions” are interpreted as functional limitations and do not require the actual presence of a terminal adaptor ligand.  Kennedy teaches ssRNA attached adaptors attached to the donor DNA, which can inherently base pair to another polynucleotide like ssRNA or ssDNA (Figure 3).

Regarding claims 24 and 169, Kennedy teaches the donor sequence can be a single stranded or double stranded polynucleotide (i.e., a single stranded oligonucleotide) ([0082]).

Regarding claim 28, the five limitations regarding the nucleic acid donor sequence are interpreted as intended use and/or inherent characteristics of the donor nucleic acid sequence, which would not alter the structure of the donor nucleic acid sequence with terminal adaptors and/or ligands and/or moieties.  Nevertheless, Kennedy teaches tethering the donor DNA via adaptors to vicinity of the double stranded break will increase rates of homology directed repair for gene editing ([0006]). 

Regarding claim 78, Kennedy teaches the donor with RNA adapters with a Cas9 protein (i.e., an RNA-guided nuclease) (Figure 3, [0045]).



Claims 1-3, 5, 24, 28, 78, 156-157 and 169 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang (US 20190119701 A1, effectively filed September 8, 2017; cited in IDS filed June 7, 2020).

Regarding claim 1, Liang teaches a donor DNA sequence attached to (i.e., comprising) an NLS peptide (i.e., one or more terminal adaptor ligand moieties) (Figure 9, [0327]-[0328]). 

Regarding claims 2 and 156, Liang teaches the donor DNA sequence has regions of homology with the target sequence ([0047]).  Liang teaches donor DNA sequences with 21 and 35, 57 and 80 nucleotides of homology to the target sequence (i.e., about 20 to about 1000 bases in length) (Fig 2B).

Regarding claims 3 and 157, as described above the recitation “wherein the nucleic acid donor sequence is introduced into a target sequence by a homology-independent integration mechanism” is interpreted as a product-by-process limitation and will be examined based on the structure of the resultant product.  (See MPEP 2113).  The product produced upon nucleic acid donor sequence integration in a target sequence in a proper forward direction is the nucleic acid integrated at the site of nuclease cleavage.  
Liang teaches integration of a GFP sequence from the donor nucleic acid into target site upon Cas9 or TALEN double strand cleavage, indicating integration a proper forward direction (Figs 1, 8 and 11).  

Regarding claim 5, Liang teaches appending the NLS peptide to the 5’ end of the nucleic acid donor (Fig 9).

Regarding claim 24, Liang teaches donor nucleic acid conjugated to NLS can be single stranded or double stranded ([0331])

Regarding claim 28, the five limitations regarding the nucleic acid donor sequence are interpreted as intended use and/or inherent characteristics of the donor nucleic acid sequence, which would not alter the structure of the donor nucleic acid sequence with terminal adaptors and/or ligands and/or moieties.  Nevertheless, Liang teaches adding an NLS to the donor nucleic acid increases nucleic acid insertion for gene editing (Fig 11, [0328]).

 Regarding claim 78, Liang teaches delivering the donor nucleic acid with a TALEN or a Cas9 nuclease (i.e., an RNA-guided nuclease) (Fig 1).

Regarding claim 169, Liang teaches the NLS conjugated donor is an NLS-conjugated oligonucleotide (i.e. a single stranded donor oligonucleotide) ([0498]-[0499]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 165-168 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (US 20170058298 A1, published March 2, 2017) as applied to claims 1-3 5, 6, 10, 14, 24, 28, 78, 156-157, 160-164 and 169 above, and further in view of Liang (US 20190119701 A1, effectively filed September 8, 2017).

As indicated above in Section 112(b), it is not clear what “one or more functionalities” is referring to in claim 18.  Claim 18 depends from claim 14, which is interpreted as only requiring a terminal adapter with the donor with as indicated above.  However, because the functionalities recited for claim 18 are not typically associated with possible terminal adapter species (ssRNA, PEG, polyamine or alkandiol), claims 18, 166 and 167 are interpreted to also require a terminal adapter ligand moiety.  Claims 165 and 168, which depend from claims 14 and 18, respectively, are interpreted to require a terminal adaptor and a terminal adaptor ligand attached to a terminal adaptor ligand moiety.  

Regarding claims 18, 166 and 167, the teachings of Kennedy are recited and applied as for claims 1-3 5, 6, 10, 14, 24, 28, 78, 156-157, 160-164 and 169 above.  
Kennedy does not teach the ssRNA-DNA donor also comprising an additional molecule that provides tissue targeting, PK-modification and/or nuclear localization.
The teachings of Liang are recited above for claims 1-3, 5, 24, 28, 78, 156-157 and 169.  To briefly reiterate, Liang teaches NLS peptides attached to donor DNA, which promotes nuclear localization of donor molecules and increases gene editing (Figs 9-11, [0496]-[0501]).  Liang also teaches the NLS sequence contains PKKKRK (Fig 9; Table 3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have added the NLS taught in Liang to the ssRNA-DNA donor taught in Kennedy because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Both Kennedy and Liang are directed to methods for increasing the efficiency of gene insertion by homology-directed repair.  Kennedy and Liang teach separately that RNA adaptors and NLS peptides added to donor nucleic acids increases gene editing.  Thus, it would have been highly predictable that both an RNA and an NLS peptide could be added to donor nucleic acid to promote gene insertion.  One would have been motivated to add an NLS to the ssRNA-DNA donor in order to increase nucleus targeting of the RNA:DNA donor for the purpose of increasing the efficiency of gene editing.

Regarding claims 165 and 168, Liang also teaches “instead of covalent conjugation of intracellular targeting moieties, the NLS-conjugated DNA oligonucleotide may anneal to a single-stranded DNA donor or double-stranded DNA donor with a single-stranded over hang
and then carry the donor into an intracellular compartment.” ([0333]).  In other words, Liang teaches the NLS (i.e., the terminal adaptor ligand moiety) can be attached to an oligonucleotide (i.e., the terminal adaptor ligand), which can then hybridize to the double stranded DNA donor via a single stranded overhang (i.e., a terminal adaptor).  Liang also teaches the NLS is conjugated to nucleic acids through a linker (Figure 9; [0333]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the NLS-conjugated DNA oligonucleotide taught in Liang with the ssRNA-DNA donor taught in Kennedy because it would have amounted to a simple combination of known elements by known means to yield predictable results.  One would have a reasonable expectation of success of binding the NLS-conjugated DNA oligonucleotide to the ssRNA-DNA donor of Kennedy because both Liang and Kennedy teach hybridization between single stranded polynucleotides including ssRNA and ssDNA.
 
Claim 158 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 20170058298 A1, published March 2, 2017) as applied to claims 1-3 5, 6, 10, 14, 24, 28, 78, 156-157, 160-164 and 169 above, and further in view of May (US 20170051276 A1, published February 23, 2017; cited on IDS filed January 30, 2020).  
The nucleic acid donor of claim 158 is interpreted as the donor with an ssRNA terminal adaptor, which is attached to ethylene glycol, PEG, a polyamine or an alkanediol.
The teachings of Kennedy are recited and applied as for claims 1-3, 5-6, 10, 14, 24, 28, 78, 156-157, 160-164 and 169 above.  Kennedy does not teach the ssRNA-DNA donor also contains ethylene glycol, PEG, a polyamine, or an alkanediol attached to the ssRNA.
May teaches donor polynucleotides delivered to cells for integration into a cleaved target sequence ([0013], [0159]).  May teaches hybridizing the donor polynucleotide to the targeting RNA for recruiting to a target site ([0017]).  May also teaches donor polynucleotides bound to a DNA-binding protein for recruiting to a target site ([0018]).  May teaches nucleic acids modified with ethylene glycols for the purpose of enhancing the activity, cellular distribution or cellular uptake of the nucleic acids ([0191]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have conjugated an ethylene glycol moiety taught in May to the ssRNA-DNA donor taught in Kennedy because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Both May and Kennedy are directed to gene editing by delivering donor polynucleotides and nucleases to cells.  One would have had a reasonable expectation of success of adding conjugating ethylene glycol to the ssRNA portion or the ssRNA-DNA donor of Kennedy because May teaches RNAs can be chemically modified with ethylene glycols.  One would have been motivated to do so in order to increase the activity, cellular distribution or cellular uptake of the donor nucleic acid sequence as taught in May for the purpose of increasing rates of gene editing


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5, 6, 10, 14, 18, 24, 28, 78 and 156-158 and 160-169 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-45 of copending Application No. 17620437 (reference application), partially in view of Kennedy (US 20170058298 A1, published March 2, 2017).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 24 is directed to methods requiring a double stranded nucleic acid donor sequence containing terminal adaptors and/or terminal adaptor ligand moieties.  Dependent claims recite the terminal adaptors and/or terminal adaptor ligand moieties are attached to the 5' end and/or the 3' end of the nucleic acid donor sequence (claim 25); the terminal adaptors comprise ethylene glycol, (PEG), a polyamine having at least two amino groups, an alkanediol, and/or a ssRNA (claim 26); ethylene glycol, PEG, polyamine having at least two amino groups, or alkanediol is attached to the ssRNA (claim 27); the PEG is tetraethylene glycol or triethylene glycol linker (claim 28); the ssRNA further comprises one or more modified nucleotides (claim 29), including various 2’-O-methyl nucleotides (claims 30 and 31); the ssRNA is about 1-50 bases in length or 8-30 bases in length (claims 32 and 33); the terminal adaptors can bind a terminal adaptor ligand through base-pairing interactions (claims 34-35); the terminal adaptor ligand comprises a peptide nucleic acid (PNA), a ssRNA, or a ssDNA (claim 36); the terminal adaptor ligand is attached to a terminal adaptor ligand moiety that confers tissue targeting, PK-modification, and nuclear localization (claims 37-38) or is a nuclear localization signal/peptide including PKKKRK (claims 39-41). the terminal adaptor ligand is attached to the terminal adaptor ligand moiety through a linker like AEEA and PEG (claims 42-43); the donor sequence is integrated via HITI or HDE (claims 44-45).
Therefore, the co-pending claims anticipate instant claims 1-3, 5, 6, 10, 14, 18, 24, 28, 156-158 and 160-169.
Regarding claim 78, co-pending claims do not recite an agent that creates a double-stranded break at or near the target sequence.  However, the teachings of Kennedy are recited above.  It would have been obvious to additionally include an agent that creates double stranded breaks in a target sequence like Cas9 because Kennedy teaches Cas9 can facilitate gene editing via homology-directed repair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636